       Case 1:20-cv-00400-NONE-JLT Document 29 Filed 01/19/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED SPECIALTY INSURANCE                       ) Case No.: 1:20-cv-00400 NONE JLT
     COMPANY,                                         )
12                                                    ) ORDER AFTER NOTICE OF SETTLEMENT
                   Plaintiff,                         ) (Doc. 28)
13                                                    )
            v.                                        )
14                                                    )
     THOMAS CUEVAS, et al.,                           )
15                                                    )
                   Defendants.                        )
16                                                    )
17          The plaintiff reports that this matter has settled and indicates it will seek dismissal of the action

18   soon. (Doc. 28) Thus, the Court ORDERS:

19          1.     The stipulation to dismiss the action SHALL be filed no later than March 19, 2021;

20          2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.

23
24   IT IS SO ORDERED.

25      Dated:    January 18, 2021                              /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
